Title: To Thomas Jefferson from Richard Harrison, 14 June 1793
From: Harrison, Richard
To: Jefferson, Thomas



Sir
Auditors Office June 14. 1793.

On looking over the Account which you did me the honor to leave with me a few days since, I am doubtful whether your payments to Col. Humphreys, Mr. Cutting and Mr. Morris (particularly that to the latter) ought to be considered as Advances on Account, or as Compensations allowed by the President for services of a special nature. If of the latter description, I take the liberty to observe that such a Certificate as the law requires, will be necessary to their admission as final expenditures. I have the honor to be, with perfect respect, Sir, Y. obed. hble Servt

R. Harrison

